Title: To George Washington from Edmund Randolph, 14 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Philadelphia May 14. 1794.
               
               The secretary of state has the honor of returning to the President the letters from Mr Morris and Mr Livingston A memorandum is taken for an inquiry to be made into the subject of the former; and it seems very plain, that Mr L——n has left an opening to be asked again. If the President thinks proper to repeat his application, perhaps a good mode of introduction would be, to say to him, that it appears to be a principal objection with him, that he has not time enough to arrange his
                  
                  affairs; but that you would accommodate this, as far as the nature of the service will permit; and to request him to say, how mu<ch> time would be sufficient.
            